DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-13 have been considered but are moot because the new ground of rejection does not rely on to the current combination of references applied in the current rejection of record. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-20 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
MPEP 2173.05(p) II discloses:
“[a] single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011).  In Katz, a claim directed to "[a] system with an interface means for providing automated voice messages…to certain of said individual callers, wherein said certain of said individual callers digitally enter data" was determined to be indefinite because the italicized claim limitation is not directed to the system, but rather to actions of the individual callers, which creates confusion as to when direct infringement occurs. Katz, 639 F.3d at 1318…Ex parteLyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990) (claim directed to an automatic transmission workstand and the method of using it held ambiguous and properly rejected under 35 U.S.C. 112, second paragraph) ”
In this case, it is not clear if the method step limitations “n-type layer, an active region and a p-type layer, grown upon a substrate” and “processed to form a mesa by patterning using an etch” and “at least one sidewall of the mesa is passivated after the etch using a hydrogen-free deposition of a dielectric” are directed to the product (i.e. device) or the product and process.  




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 2, 4, 5, 7-14, 16, 17, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doan et al. (US 2006/0154393) in view of Lowgren et al. (US 2013/0092900).
Regarding claims 1, 12, and 13 Doan et al. disclose fabricating an opto-electronic device comprised of a plurality of III-nitride layers, wherein: the III-nitride layers form a device structure, comprised of at least an n-type layer (42)[0029], an active region (44)[0030] and a p-type layer (46)[0011, 0030], grown upon a substrate (40)[0029]; and the device structure is processed to form a mesa by patterning using an etch [0031]; and passivating(50)[0032] at least one sidewall of the mesa after the etch.
Doan et al.  fail to disclose passivating at least one sidewall of the mesa using a hydrogen-free deposition of a dielectric.
Regarding claims 1, 12, and 13, Lowgren disclose passivating at least one sidewall of mesa the using a hydrogen-free deposition of a dielectric (ALD of SiO2) [0054]. (The specification page 6 line 17-19 discloses “depositing a dielectric thin film 114 using a hydrogen-free deposition, such as by ALD (step 208)”. Therefore, the disclosed ALD of SiO2 will result in a “hydrogen-free deposition”.)
Therefore, it would have been obvious to one of ordinary skill at the time the invention was filed to combine the teachings of Doan and Lowgren, because the ALD will have perfect step coverage [Lowgren 0054] and protect the sidewalls [Lowgren 0054] of the device. 

Regarding claims 2, and 14 Lowgren et al. disclose the hydrogen-free deposition of the dielectric comprises an atomic layer deposition (ALD) of the dielectric [0054]. 
Regarding claims 4 and 16, Lowgren et al. disclose the hydrogen-free deposition of the dielectric reduces leakage current from the device, as compared to a hydrogen-based deposition of a dielectric (inherent, same process would have the same results).
Regarding claims 5 and 17, Lowgren et al. disclose the hydrogen-free deposition of the dielectric increases the device's efficiency, as compared to a hydrogen-based deposition of a dielectric (inherent, same process would have the same results).
Regarding claims 7 and 19, Lowgren et al. disclose the dielectric is SiO2 [0054].
Regarding claims 8 and 20, Doan et al.  disclose the device is an LED [abstract]. 
Regarding claim 9, Doan et al.  disclose the device is a laser diode (LD) (inherent, same process and structure would have the same results).
Regarding claim 10, Doan et al.  disclose a solar cell (inherent, same process and structure would have the same results).
Regarding claim 11, Doan et al.  disclose a photodetector (inherent, same process and structure would have the same results).
Claims 3, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doan et al.   in view of Lowgren et al. (US 8,350,251) as applied to claims 1 and 13 above and further in view of Takashima et al. (US 2014/0061764) and Araoka et al. (US 2019/0267451).
Doan et al.  and Lowgren et al. disclose the invention supra.
Doan et al.  and Lowgren et al  fail to disclose the atomic layer deposition of the dielectric is performed at a temperature greater than about 25 degrees C. 
Takashima et al. disclose the atomic layer deposition of the dielectric is performed at a temperature greater than about 25 degrees C (ALD of SiO2  at 200-500 deg C [0067]).
Araoka et al. disclose the atomic layer deposition of the dielectric is performed at a temperature greater than about 25 degrees C (ALD of SiO2  at  400 deg C [0067]). 
Takashima and Araoka are evidence that ALD of SiO2  above 25 degrees C is known.
The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. 
One of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately( depositing SiO2  by ALD at a temperature above 25 degrees C would form a hydrogen free dielectric film).
One of ordinary skill in the art would have recognized that the results of the combination were predictable (i.e. one could deposit SiO2  by ALD at a temperature above 25 degrees C).
Claims 6 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doan et al. in view of Lowgren et al. (US 8,350,251) as applied to claim 1 and 13 above and further in view of Liu (US 2005/0196887). 
Doan et al.  and Lowgren et al. disclose the invention supra.
Doan et al.  and Lowgren et al  fail to disclose a transparent 25conductive oxide (TCO) as a current spreading layer.
Liu disclose ITO (transparent conductive oxide) [0028, 0056].
The examiner understands the combination of Doan Lowgren and Liu would inherently result in the hydrogen-free deposition of the dielectric has less impact on transparency of the current spreading layer, as compared to a hydrogen-based deposition of a dielectric.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Doan, Lowgren and Liu because the transparent conductive layer would enhance light output efficiency [Liu, 0056]. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY K SMITH whose telephone number is (571)272-1884. The examiner can normally be reached Monday-Friday, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 5712703829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRADLEY SMITH/Primary Examiner, Art Unit 2817